DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on December 09, 2021 have been fully considered but they moot in view of the Examiner’s new ground of rejection addressing the new amended limitations.

Disposition of Claims
Claims 1-4, 6-8, 11-14, 16-18 and 21-24 are pending in this application.
Claims 1, 7, 11-13, 17, 21-22 and 24 have been amended.
Claims 1-4, 6-8, 11-14, 16-18 and 21-24 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 12-14, 16-18 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over (Kuzuyama – US 2009/0248271 A1), in view of (THOMAS – US 2009/0287392 A1), further in view of (Uhde – US 2006/0064227 A1), further in view of (Gokhale – US 2015/0068506 A1), further in view of (Asano – US 4,019,470 A).

With regard to claim 1, Kuzuyama (Fig. 1) discloses:
An engine (1) comprising:
a cylinder (3);
a piston (4) reciprocable within the cylinder (3) in response to the combustion of a mixture of air and fuel ([0025]), each reciprocation defining an engine cycle (any cycle implied); 
a venturi (14) having a throat, the venturi (14) positioned to draw in air and direct the air and fuel to the cylinder (3) ([0026]);
a fuel inlet (15) positioned to direct gaseous fuel ([0030]) into the throat (throat of venturi 14
a valve (fuel valve not shown but mentioned in [0030]) coupled to the fuel inlet (15) and positioned to control a quantity of fuel available at the fuel inlet (15), the valve (fuel valve) movable between an open position and a closed position ([0030]), wherein in the open position, the valve (fuel valve) directs fuel from a fuel supply to the throat (throat of venturi 14) of the venturi (14) only through a single passage (Fig.1 and [0030]) from the fuel supply to the throat (throat of venturi 14) of the venturi (14); and
an engine controller (25: [0030]) structured to control the valve (fuel valve) and the fuel flow into the throat (throat of venturi 14), wherein all of the air directed to the engine (1) passes through the venturi (14) (Fig.1 and [0026]).

But Kuzuyama does not explicitly disclose the following limitations:
 (A)  a pressure sensor positioned upstream the venturi to detect a fuel pressure of the fuel
 (B)  wherein pulse width modulation is used to directly control the opening duration of the valve during each engine cycle based on a fuel type being supplied to the venturi
 (C)  wherein the engine controller determines the fuel type being supplied to the venturi using the fuel pressure detected by the pressure sensor
(D) solenoid-operated two position vale coupled to the fuel inlet and positioned to control a quantity of fuel available at the fuel inlet.

However, regarding limitation (A) above, THOMAS (Fig. 1) discloses/teaches that the carburetor 112 typically requires precise control of the fuel supply pressure to the carburetor 112 relative to the air pressure at the carburetor 112 inlet in order to deliver the necessary fuel for optimum air/fuel ratio control under all transient and steady state operating conditions.  It follows that better lambda control can be achieved via control of this pressure.  The engine system 100 design incorporates a fuel differential (or delta) pressure sensor 108 that provides a measurement of this quantity.  According, the ECM control law for lambda control was modified via the introduction of an intermediate variable, fuel delta pressure, between lambda and the fuel control valve position (THOMAS [0024]).
It is noted, that THOMAS discloses a similar engine fuel supply system like Kuzuyama having a carburetor (112: [0024] and Fig. 1; THOMAS).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama further incorporating a pressure sensor positioned upstream the venturi as taught by THOMAS in order to deliver the necessary fuel for optimum air/fuel ratio control under all transient and steady state operating conditions (THOMAS [0024]).

Further on, regarding limitation (B) above, Uhde (Fig. 1) discloses/teaches using Fuel Valve Pulse Width Modulation (FVPwm) value to directly control the opening duration of the trim valve (108) during each engine cycle based on a fuel type being supplied to the venturi (Uhde [0057, 0058]).
It is further noted, that Uhde discloses a similar engine fuel supply system like Kuzuyama having a venturi mixer (110: [0017] and Fig. 1; Uhde).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS further incorporating pulse width modulation used to directly control the opening duration of the valve as taught by Uhde to prevents over-revving and over-boosting of the engine, while saving fuel for an enhanced engine performance (Uhde [0009]).

regarding limitation (C) above, Gokhale (Figs. 3-4) teaches that the multi-fuel control system can adjust the different fuel types based on engine operation state retrieved by several sensors and/or lookup tables including a pressure sensor ([0035, 0055]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS and Uhde further incorporating determining the type of fuel used using the fuel supply pressure as taught by Gokhale in order to increase the efficiency of the engine power assembly when using different types of fuels.

Still further, regarding limitation (D) above, Asano (Fig. 2) discloses/teaches a similar fuel supply system having a venturi (32) with fuel passage (28) connected at the discharging nozzle (30) of said venturi (32). 
Further on, Asano teaches that the carburetor system can be modified as follows: the fuel passage 28 is by-passed, with or without the electromagnetic valve 22, by providing another fuel passage (not shown) having an orifice different from that of the passage 28, and then, two electromagnetic valves are provided in each of the two fuel passages to alternatively allow fuel flow to the venturi 32 from the float bowl 34 through either of the two passages in response to the command pulses from the pulse width modulator 20 (Asano [Col. 3, Ln. 13-22]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS, Uhde and Gokhale further incorporating a solenoid-operated valve as taught by Asano in order to finely tune and control the fuel delivered to the fuel inlet.

With regard to claim 2, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 1 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the venturi includes an inlet and an outlet, and the throat is positioned between the inlet and the outlet, and wherein the reciprocation of the piston draws air from the inlet, past the throat, and out the outlet.

With regard to claim 3, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed in claim 2 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the gaseous fuel is delivered to the fuel inlet at a first pressure, and wherein the flow of air past the throat produces a second pressure at the throat, the second pressure being lower than the first pressure.

With regard to claim 4, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed in claim 3 and further on, Uhde also discloses
wherein the fuel is gaseous natural gas and the first pressure is less than 7 inches of water (Uhde [0019, 0020]).

With regard to claim 6, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 1 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the engine controller controls the quantity of fuel flowing into the throat.

With regard to claim 7, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 6 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the engine includes a sensor operable to measure an engine parameter, and wherein the engine controller opens the valve for a predetermined period of time prior to starting the engine to prime the engine, wherein the predetermined period of time is based at least partially on the measured engine parameter.

With regard to claim 8, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 7 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the engine parameter is selected from the group of an engine oil temperature, an engine temperature and an ambient temperature.

With regard to claim 12, Kuzuyama (Fig. 1) discloses:
An engine comprising (Please see claim 1 rejection above for similar limitations):
a fuel supply including a low-pressure gaseous fuel; 
a carburetor including a venturi having an inlet, an outlet, and a throat; 
a valve positioned between the fuel supply and the throat, the valve movable to an open position to direct fuel from the fuel supply to the throat only through a single passage from the fuel supply to the throat of the venturi;
an engine controller configured to move the valve between the open position and a closed position; and 
a piston movable within a cylinder to define the engine cycle and to draw air from the inlet to the outlet of the carburetor, the flow of air operable to draw fuel through the valve and into the throat.

But Kuzuyama does not explicitly disclose the following limitations:
(A) a pressure sensor positioned upstream the venturi to detect a fuel pressure of the fuel 
(B) wherein pulse width modulation is used to directly control the opening duration of the valve during an engine cycle based on a fuel type being supplied to the venturi, wherein the fuel supply includes a supply of one of natural gas and liquid propane that is directly connected to the engine to provide a flow of fuel to the valve.
(C) the engine controller determining the fuel type being supplied to the venturi using the fuel pressure detected by the pressure sensor
(D) solenoid-operated two position vale coupled to the fuel inlet and positioned to control a quantity of fuel available at the fuel inlet.

However, regarding limitation (A) above, THOMAS (Fig. 1) discloses/teaches that the carburetor 112 typically requires precise control of the fuel supply pressure to the carburetor 112 relative to the air pressure at the carburetor 112 inlet in order to deliver the necessary fuel for optimum air/fuel ratio control under all transient and steady state operating conditions.  It follows that better lambda control can be achieved via control of this pressure.  The engine system 100 design incorporates a fuel differential (or delta) pressure sensor 108 that provides a measurement of this quantity.  According, the ECM control law for lambda control was modified via the introduction of an intermediate variable, fuel delta pressure, between lambda and the fuel control valve position (THOMAS [0024]).
THOMAS discloses a similar engine fuel supply system like Kuzuyama having a carburetor (112: [0024] and Fig. 1; THOMAS).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama further incorporating a pressure sensor positioned upstream the venturi as taught by THOMAS in order to deliver the necessary fuel for optimum air/fuel ratio control under all transient and steady state operating conditions (THOMAS [0024]).

Further on, regarding limitation (B) above, Uhde (Fig. 1) discloses/teaches using Fuel Valve Pulse Width Modulation (FVPwm) value to directly control the opening duration of the trim valve (108) during each engine cycle based on a fuel type being supplied to the venturi (Uhde [0057, 0058]).
It is further noted, that Uhde discloses a similar engine fuel supply system like Kuzuyama having a venturi mixer (110: [0017] and Fig. 1; Uhde).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS further incorporating pulse width modulation used to directly control the opening duration of the valve as taught by Uhde to prevents over-revving and over-boosting of the engine, while saving fuel for an enhanced engine performance (Uhde [0009]).

Still further, regarding limitation (C) above, Gokhale (Figs. 3-4) teaches that the multi-fuel control system can adjust the different fuel types based on engine operation state retrieved by several sensors and/or lookup tables including a pressure sensor ([0035, 0055]).

Kuzuyama in view of THOMAS and Uhde further incorporating determining the type of fuel used using the fuel supply pressure as taught by Gokhale in order to increase the efficiency of the engine power assembly when using different types of fuels.

Still further, regarding limitation (D) above, Asano (Fig. 2) discloses/teaches a similar fuel supply system having a venturi (32) with fuel passage (28) connected at the discharging nozzle (30) of said venturi (32). 
Further on, Asano teaches that the carburetor system can be modified as follows: the fuel passage 28 is by-passed, with or without the electromagnetic valve 22, by providing another fuel passage (not shown) having an orifice different from that of the passage 28, and then, two electromagnetic valves are provided in each of the two fuel passages to alternatively allow fuel flow to the venturi 32 from the float bowl 34 through either of the two passages in response to the command pulses from the pulse width modulator 20 (Asano [Col. 3, Ln. 13-22]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS, Uhde and Gokhale further incorporating a solenoid-operated valve as taught by Asano in order to finely tune and control the fuel delivered to the fuel inlet.

With regard to claim 13, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed in claim 12 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano
wherein the gaseous fuel is delivered to the valve at a first pressure, and wherein the flow of air past the throat produces a second pressure at the throat, the second pressure being lower than the first pressure.

With regard to claim 14, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 13 and further on, Uhde also discloses
wherein the fuel is gaseous natural gas and the first pressure is less than 7 inches of water (Uhde [0019, 0020]).

With regard to claim 16, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 12 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the engine controller controls the quantity of fuel flowing into the throat.

With regard to claim 17, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 16 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the engine includes a sensor operable to measure an engine parameter, and wherein the engine controller opens the valve for a predetermined period of time prior to starting the engine to prime the engine, wherein the predetermined period of time is based at least partially on the measured engine parameter.

With regard to claim 18, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 17 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
wherein the engine parameter is selected from the group of an engine oil temperature, an engine temperature and an ambient temperature.

With regard to claim 21, Kuzuyama (Fig. 1) discloses (Please see claim 1 rejection above for similar limitations):
A method of operating an engine using a low pressure gas as a fuel supply, the method comprising:
connecting a valve to a throat of a venturi; 
connecting a supply of low pressure gaseous fuel to the valve; 
operating the valve to control the quantity of fuel available at the venturi;
reciprocating a piston within a cylinder to define an engine cycle and to produce a flow of air through the venturi in which all of the air flowing to the cylinder passes through the venturi, the flow of air producing a low pressure region at the throat;
selectively opening the valve to expose the supply of low pressure gaseous fuel to the low pressure region to draw fuel from a fuel supply only through a single passage from the fuel supply to the throat of the venturi into the flow of air at the throat of the venturi; and 

But Kuzuyama does not explicitly disclose the following limitations:
 (A) detecting a fuel pressure of the low pressure gaseous fuel 
 (B) controlling the open time of the valve during each engine cycle to control the quantity of fuel that is available to be mixed with the flow of air to control the operation of the engine based on a fuel type being supplied to the venturi
(C) the fuel type being determined using the detected fuel pressure
(D) solenoid-operated two position vale coupled to the fuel inlet and positioned to control a quantity of fuel available at the fuel inlet.

However, regarding limitation (A) above, THOMAS (Fig. 1) discloses/teaches that the carburetor 112 typically requires precise control of the fuel supply pressure to the carburetor 112 relative to the air pressure at the carburetor 112 inlet in order to deliver the necessary fuel for optimum air/fuel ratio control under all transient and steady state operating conditions.  It follows that better lambda control can be achieved via control of this pressure.  The engine system 100 design incorporates a fuel differential (or delta) pressure sensor 108 that provides a measurement of this quantity.  According, the ECM control law for lambda control was modified via the introduction of an intermediate variable, fuel delta pressure, between lambda and the fuel control valve position (THOMAS [0024]).
It is noted, that THOMAS discloses a similar engine fuel supply system like Kuzuyama having a carburetor (112: [0024] and Fig. 1; THOMAS).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama further incorporating a pressure sensor positioned upstream the venturi as taught by THOMAS in order to deliver the necessary fuel for optimum air/fuel ratio control under all transient and steady state operating conditions (THOMAS [0024]).

Further on, regarding limitation (B) above, Uhde (Fig. 1) discloses/teaches using Fuel Valve Pulse Width Modulation (FVPwm) value to directly control the opening duration of the trim valve (108) during each engine cycle based on a fuel type being supplied to the venturi (Uhde [0057, 0058]).
Uhde discloses a similar engine fuel supply system like Kuzuyama having a venturi mixer (110: [0017] and Fig. 1; Uhde).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS further incorporating pulse width modulation used to directly control the opening duration of the valve as taught by Uhde to prevents over-revving and over-boosting of the engine, while saving fuel for an enhanced engine performance (Uhde [0009]).

Still further, regarding limitation (C) above, Gokhale (Figs. 3-4) teaches that the multi-fuel control system can adjust the different fuel types based on engine operation state retrieved by several sensors and/or lookup tables including a pressure sensor ([0035, 0055]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS and Uhde further incorporating determining the type of fuel used using the fuel supply pressure as taught by Gokhale in order to increase the efficiency of the engine power assembly when using different types of fuels.

Still further, regarding limitation (D) above, Asano (Fig. 2) discloses/teaches a similar fuel supply system having a venturi (32) with fuel passage (28) connected at the discharging nozzle (30) of said venturi (32). 
Further on, Asano teaches that the carburetor system can be modified as follows: the fuel passage 28 is by-passed, with or without the electromagnetic valve 22, by providing another fuel passage (not two electromagnetic valves are provided in each of the two fuel passages to alternatively allow fuel flow to the venturi 32 from the float bowl 34 through either of the two passages in response to the command pulses from the pulse width modulator 20 (Asano [Col. 3, Ln. 13-22]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS, Uhde and Gokhale further incorporating a solenoid-operated valve as taught by Asano in order to finely tune and control the fuel delivered to the fuel inlet.

With regard to claim 22, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 21 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
pulsing the valve periodically to control the time the valve is open to regulate the flow of fuel to the throat.

With regard to claim 23, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 21 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
sensing a temperature selected from the group of an engine oil temperature, an engine temperature and an ambient temperature, and calculating a predetermined priming period for starting the engine, wherein the predetermined priming period is based at least partially on the measured temperature.

With regard to claim 24, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 21 and further on, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano also discloses
measuring a fuel pressure upstream of the valve and varying the open time of the valve in response to variations in the measured pressure.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over (Kuzuyama – US 2009/0248271 A1), in view of THOMAS – (US 2009/0287392 A1), further in view of Uhde – (US 2006/0064227 A1), further in view of Gokhale – (US 2015/0068506 A1), further in view of (Asano – US 4,019,470 A), further in view of Wittkopf – (US 2013/0298868 A1).

With regard to claim 11, Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano meets all the claim limitations as claimed above in claim 1.

But Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano does not disclose the following limitation:
(A) wherein the venturi is part of a multi-barrel carburetor and wherein each barrel includes a separate venturi and a separate valve

However, it is well-known in the art to have a multi-barrel carburetor in similar engine systems with each barrel including a separate venturi as evidenced by Wittkopf below.

Further on, Wittkopf teaches among other things that a typical carburetor (10) includes one or more barrels (12).  A butterfly-type throttle valve (18) is located near the bottom of the barrel (12), the Each barrel (12) includes a primary venturi (14) and an annular boost venturi (16), although additional venturis may be used to permit more precise metering of fuel and air under different conditions [Wittkopf Paragraph 4].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Kuzuyama in view of THOMAS, Uhde, Gokhale and Asano further incorporating a multi-barrel carburetor as taught by Wittkopf to provide optimal fuel delivery and precise metering of fuel and air to the engine under different conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON_FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747